In this case the State has filed a motion for rehearing, and upon the invitation of the court the Hon. S.C. Padelford made a very able oral argument, but stated he had not had time and would not have time to file such written brief as he desired to file before the adjournment of court, and, inasmuch as this court, by operation of law, must adjourn for the term this week, and the question presented is one of much importance, we have concluded to postpone consideration of the motion for rehearing until the beginning of the next term, with the request that State's counsel file such brief as they desire on or before August 1st, and that relator's counsel file a brief, if they so desire, on or before September 1st, that this court may give to this case that study and thought its importance deserves during vacation. However, in entering this order, we do not think relator ought to be confined in *Page 600 
jail during the vacation of the court, and while counsel are preparing their briefs, but that he ought to be allowed his liberty during such time, and we hereby order him released upon entering into bond with two or more good sufficient sureties in the sum of five hundred dollars, conditioned that relator will make his appearance before this court at the beginning of the next term of this court, being the first Monday of October, 1913, and there remain from day to day and term to term to abide the judgment and decree of this court upon the final disposition of this case; said bond to be presented to and approved by the sheriff of Tarrant County, who is ordered to relase relator upon the execution and delivery of such bond to him, and which said bond will be forwarded by the sheriff after its approval by him to the clerk of this court to be filed with the papers in this cause.
                          ON REHEARING.                        January 21, 1914.